DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pittel et al (US 2008/0018591 A1).
As to claim 116. The information processing system according to claim: Pittel discloses an information processing apparatus (Figs. 1-17, “an information processing apparatus 100”; Abstract, ¶0026) comprising: 
an image information acquisition unit that acquires image information of an input unit, from an imaging apparatus that captures the input unit by which information is input (Figs. 1-17, “an image information acquisition unit 101” that acquires image information of “an input unit 104”, from “an imaging apparatus 106” that captures the input unit by which information is input; ¶0026-0028, 0038-0042); and 
a generation unit that generates display information for a display apparatus that displays an image of the input unit based on the image information (Figs. 1-17, “a generation unit 101, 103” that generates display information for “a display apparatus 102, 108” that displays an image of the input unit based on the image information, wherein the generation unit updates the display information for the display apparatus, according to information which is input by using the input unit displayed on the display apparatus; ¶0026-0028, 0038-0048, wherein the generation unit consists of a processor and a memory).  
As to claim 216. The information processing system according to claim: Pittel discloses the input unit has a marker for determining a position and an attitude of the input unit (Fig. 8, the input unit has “a marker 804” for determining a position and an attitude of the input unit; ¶0039; Figs. 10B-10C, the input unit has “a marker 1014” for determining a position and an attitude of the input unit; ¶0041), the information processing apparatus further comprising: 

As to claim 316. The information processing system according to claim: Pittel discloses the generation unit generates display information for displaying the image of the input unit, according to an actual size and an actual shape of the input unit, based on the position and the attitude of the input unit determined by the determination unit (Figs. 1-17, ¶0039-0048).  
As to claim 516. The information processing system according to claim: Pittel discloses comprising: a contact detection unit that detects that a plurality of the input units are in contact with each other or the input unit and the user's hand are in contact with each other (Figs. 1-17, a contact detection unit that detects that a plurality of the input units are in contact with each other or the input unit and the user's hand are in contact with each other; ¶0041-0048, a contact detection unit consists of the processor, the projector, and the camera).  
As to claim 616. The information processing system according to claim: Pittel discloses the generation unit generates display information for displaying information input by the plurality of input units being in contact with each other, as additional information (Figs. 10-11, the generation unit generates display information for displaying information input by the plurality of input units being in contact with each other, as additional information; ¶0041-0048, wherein user’s finger, a stylus, and the interface represents a plurality of input units).  
As to claim 716. The information processing system according to claim: Pittel discloses a storage unit that stores the additional information (Fig. 2, “a storage unit 103” that stores the additional information; ¶0026).  

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HILDRETH et al (US 2017/0278304 A1).
As to claim 16. The information processing system according to claim12: Hildreth a display apparatus (Figs. 1-3, “a display apparatus 100”) comprising: 
a display information acquisition unit that acquires display information for displaying an image of an input unit, based on image information of the input unit acquired from an imaging apparatus that captures the input unit by which information is input (Figs. 1-3, “a display information acquisition unit 122” that acquires display information for displaying an image of “an input unit 214”, based on image information of the input unit acquired from “an imaging apparatus 102-107” that captures the input unit by which information is input; ¶0021-0044, wherein user’s hand also represents an input unit); and 
an image display that displays the image based on the display information, wherein the display information acquisition unit acquires display information which is updated according to information which is input by using the input unit displayed on the image display (Figs. 1-5, “an image display 126” that displays the image based on the display information, wherein the display information acquisition unit acquires display information which is updated according to information which is input by using the input unit displayed on the image display; ¶0021-0050).
As to claim 16. The information processing system according to claim13: - 41 -HilH Hildreth discloses the display apparatus is a head mounted display (Fig. 1, “a head-mounted display 100”; ¶0021).  
As to claim 16. The information processing system according to claim14: Hildreth discloses the image display virtually displays the input unit in the virtual space according to the actual input unit (Figs. 1-3, ¶0021-0044, wherein the user hand represents the actual input unit is virtually displayed).  
As to claim 16. The information processing system according to claim15: Hildreth discloses an information processing system (Figs. 1-5, “an information processing system 100”) comprising: 
an imaging apparatus that captures an input unit by which information is input (Figs. 1-5, “an imaging apparatus 102-0107” that captures an input unit by which information is input, ¶0021-0044, wherein user’s hand represents an input unit); 
a display apparatus that displays an image based on display information (Figs. 1-5, “a display apparatus 204” that displays an image based on display information; ¶0021-0044); and 
an information processing apparatus that generates the display information (Figs. 1-5, “an information processing apparatus 106” that generates the display information; ¶0021-0044), 
wherein the information processing apparatus includes 
an image information acquisition unit that acquires image information of the input unit from the imaging apparatus (Figs. 1-5, “an image information acquisition unit 122” that acquires image information of the input unit from the imaging apparatus; ¶0021-0044), and 
a generation unit that generates display information for a display apparatus that displays an image of the input unit based on the image information (Figs. 1-5, “a 
wherein the generation unit updates the display information for the display apparatus, according to information which is input by using the input unit displayed on the display apparatus (Figs. 3-5, the generation unit updates the display information for the display apparatus, according to information which is input by using the input unit displayed on the display apparatus; ¶0021-00450).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittel et al (US 2008/0018591 A1) as applied to claim 1 above, and further in view of Jia et al (US 2013/0343601 A1).
3. The information processing apparatus according toAs to claim 416. The information processing system according to claim: Pittel discloses the determination unit further determines a position and an attitude of a user's hand (Fig. 10A, determines a position and an attitude of a user's hand, ¶0041).
Pittel does not expressly disclose the generation unit generates display information for displaying an image of the user's hand, according to an actual size and an actual shape of the user's hand, based on the position and the attitude of the user's .

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittel et al (US 2008/0018591 A1) as applied to claim 1 above, and further in view of HILDRETH et al (US 2017/0278304 A1).
As to claim 816. The information processing system according to claim: Pittel does not expressly disclose the generation unit generates display information for virtually displaying the input unit existing in a real space, in a 
As to claim 916. The information processing system according to claim: Pittel discloses the generation unit generates display information by separating a tactile area in which the user can use the input unit and a non-tactile area in which the user cannot use the input unit (Pittel: Figs. 8-10, the generation unit generates display information by separating “a tactile area 902” in which the user can use the input unit and a non-tactile area in which the user cannot use the input unit; ¶0040, wherein the area outside of boundary of area 902 represents a non-tactile area).  
As to claim 1016. The information processing system according to claim: Claim 10 is a dependent claim of claim 9. The prior art Hildreth further discloses claim limitation of the generation unit displays the input unit in the tactile area (Figs 1-3, the generation unit displays the input unit 302 in “a tactile area 214”; ¶0033).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittel et al (US 2008/0018591 A1) in view of HILDRETH et al (US 2017/0278304 A1), hereinafter Pittels as applied to claim 10 above, and further in view of KIMURA (US 2016/0334911 A1).
As to claim 16. The information processing system according to claim11: Pittels does not expressly disclose the generation unit generates display information for displaying documents to be displayed at all times in the virtual space, in the non-tactile area. However, Kimura teaches an information apparatus comprises a generation unit  generates display information for display documents to be displayed at all time in a virtual space, in a non-tactile area (Figs. 1-8, “an information apparatus 100” comprises “a generation unit 140” generates display information for display documents to be displayed at all time in “a virtual space, in a non-tactile area UI”; ¶0061, 0182-0187, wherein a ring type UI represents a non-tactile area in a virtual space, and a track pad 14 represents a tactile area). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pittels to have the generation unit of the head-mounted display generates display information for displaying documents to be displayed at all times in the virtual space, in the non-tactile area as taught by Kimura. The motivation would have been in order to view the disposition of the display objects forming the ring type UI and content .

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HILDRETH et al (US 2017/0278304 A1) as applied to claim 15 above, and further in view of Pittel et al (US 2008/0018591 A1).
 As to claim 16. The information processing system according to claim16: Hildreth discloses the input unit includes a sheet-type input unit (Fig. 2, the input unit includes “a sheet-type input unit 214”; ¶0021).
Hildreth does not expressly disclose the input unit includes a pen-type input unit, as a shape. However, Pittel teaches an information processing system comprises an input unit is a sheet-type input unit and a pen-type input unit as a shape (Fig. 1, “an information processing system 100” comprises input units are “a sheet-type input unit 104” and “a pen-type input unit 112” as a shape). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth to have the input unit includes a sheet-type input unit and a pen-type input unit as a shape as taught by Pittel. The motivation would have been in order to display an updated image based on the captured image information (Pittel: Abstract).
As to claim 16. The information processing system according to claim17: Hildreth does not expressly disclose an area setting unit that determines a tactile area in which a work is tactually performed by using the input unit. However, Pittel teaches an information processing system comprises an area setting unit that determines a tactile area in which a work is tactually performed by using ab input unit (Figs. 1-10, “an information processing system 100” comprises “an area setting unit 101, 102” that determines “a tactile area 104” in which a work is tactually 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693